Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “a movable coupler joining the shaft and the handle, wherein the movable coupler is configured to translate the shaft proximally and/or distally.”
Banik et al. teaches an endoscope system (FIG. 1C,D), comprising: a shaft (20,120 for example) including: a proximal end (around 124, FIG. 3C for example), a distal portion configured for insertion into a subject, wherein the distal portion has a distal end (22, FIG. 2 for example), and a visualization system coupled to the distal end of the shaft for visualizing a region distal to the distal end of the shaft (para [0138); a handle (80) coupled to the proximal end of the shaft (para [0064], FIG. 1C), wherein the handle is configured for gripping by a user, and wherein the handle is configured to control (para [0115]) the shaft (para [0070]), an instrument (para [0079]), and a laser energy system (para [0075]); and a base (50) configured for coupling with and supporting the handle (FIG. 1C), and a display (FIG. 1C) configured to receive and display image data from the visualization system (para [0066] for example). However, Banik et al. does not teach a movable coupler joining the shaft and the handle, wherein the movable coupler is configured to translate the shaft proximally and/or distally.  Therefore Banik et al. does not meet all of the limitations of the currently pending claim.
Claims 9 and 26 recite the same language of “a movable coupler joining the shaft and the handle, wherein the movable coupler is configured to translate the shaft proximally and/or distally” and are allowable for the same reasons as set forth above.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 07/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795